Title: From Thomas Jefferson to United States Congress, 22 April 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     
                     To the Senate and House of Representatives of the United States 
                     
                     Apr. 22. 08.
                  
                  I transmit to both houses of Congress a letter from the Envoy of his Britannic Majesty at this place to the Secretary of state on the subject of certain British claims to lands in the territory of Missisipi, relative to which several acts have been heretofore passed by the legislature.
                  
                     Th: Jefferson 
                     
                     
                  
               